internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-122544-01 cc psi b4 date taxpayer’s name taxpayer’s identification no date of death date of conference legend transferor - father - spouse - son - daughter - daughter - daughter - date date date date - - - - issue whether for purposes of sec_2651 of the internal_revenue_code daughter and daughter are assigned to the second generation below the generation of the transferor conclusion for purposes of sec_2651 daughter and daughter are assigned to the second generation below the generation of the transferor facts transferor was born date after transferor was born his father married his tam-122544-01 second wife spouse when spouse married father she had one child son father never adopted son during his life son had three daughters daughter daughter and daughter daughter was born on date and daughter was born on date transferor died on date in his will transferor bequeathed dollar_figure in trust for each of son’s three daughters each daughter has a life_estate in her trust and at a respective daughter’s death the trust corpus will pass to her issue transferor was more than ½ years older than daughter and daughter law and analysis sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means a_trust if all interests are held by skip persons sec_2651 provides that for purposes of chapter the generation to which any person other than the transferor belongs shall be determined in accordance with the rules set forth in sec_2651 sec_2651 provides that an individual who is a lineal descendant of a grandparent of the transferor shall be assigned to that generation that results from comparing the number of generations between the grandparent and the individual with the number of generations between the grandparent and the transferor sec_2651 provides that an individual who is a lineal descendant of a grandparent of a spouse or former spouse of the transferor other than the spouse shall be assigned to that generation that results from comparing the number of generations between the grandparent and the individual with the number of generations between the grandparent and the spouse sec_2651 provides that a relationship by legal adoption shall be treated as a relationship by blood sec_2651 provides that an individual who has been married at any time to the transferor shall be assigned to the transferor's generation and an individual who has been married at any time to an individual described in sec_2651 shall be assigned to the generation of the individual so described tam-122544-01 sec_2651 provides that an individual who is not assigned to a generation by reason of the sec_2651 and sec_2651 shall be assigned to a generation on the basis of the date of the individual's birth with -- an individual born not more than ½ years after the date of birth of the transferor assigned to the transferor's generation an individual born more than ½ years but not more than ½ years after the date of the birth of the transferor assigned to the first generation younger than the transferor and similar rules for a new generation every years in the present case transferor died on date and his will established a_trust for each of son’s daughters and their respective issue transferor was more than ½ years older than daughter and daughter father did not adopt son and therefore sec_2651 does not assign a generation to the daughters because they are not lineal_descendants of a grandparent of transferor likewise sec_2651 does not assign a generation to the daughters because they are not lineal_descendants of the grandparent of transferor’s spouse this rule focuses on the transferor’s spouse and spouse was married to transferor’s father in addition no generation assignment occurs under sec_2651 because the daughters were not married to transferor or to any individual described under sec_2651 accordingly because there is no assignment under sec_2651 or sec_2651 a generation assignment must be based on the age differential between the transferor and the individual see sec_2651 thus daughter and daughter are assigned to a generation that is two generations below the generation of transferor because the age differential between transferor and daughter and daughter exceed sec_37 ½ years a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent caveat - end -
